DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 7-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant application substantially requires all of the allowable limitations from the parent application in addition to other newly claimed limitations (and newly claimed in this particular combination of elements), and as such the prior art of record fails to show a vacuum lifter having the details, as set forth in claims that include elements such as a rotator configured for attachment to a boom of a piece of construction equipment; a pad including a gland extending along a periphery of the pad; and a seal located in the gland, the seal comprising: a cured closed cell (i.e. a foam not having interconnected cells/voids) thermoset elastomer core structure including an integral and continuous nonporous external skin, the core structure and external skin being both liquid and petrochemical resistant (i.e. such that even if the skin is ruptured the closed cells of the core provide enhanced resistance to saturation by a liquid) and not laminated (i.e. the skin is not merely placed/adhered/glued, etc. on the core); wherein the thermoset elastomer is selected from the group consisting of natural rubber, polyisoprene, polychloroprene, and ethylene propylene diene monomer; wherein the seal in cross section includes: substantially straight top and bottom sides; left and right sides each including a valley centered at a midpoint; and rounded corners; and wherein the seal is resistant to permanent compression set and forms a closed periphery.  Relevant references, such as Hupp (US 2009/0033111) disclose a vacuum lifting device with a seal made of a natural rubber and also discloses that closed cell foam polyurethane seals are known in the prior art, but fail to disclose a closed cell extruded seal made of natural rubber with a core structure surrounded by a skin created by curing the elastomer in a specific manner, and wherein both of the skin and core structure are liquid and petrochemical resistant. King et al. (US 4,946,335) discloses a seal for a vacuum lifter wherein the seal may be made of closed cell foam, but fails to disclose a closed cell extruded seal made with a core structure surrounded by a skin, the ssssssskin not being laminated to the core, and wherein both of the skin and core structure are liquid and petrochemical resistant. Other references such as Creskoff (US 4,166,648, US 3,640,562, and US 3,833,251) disclose vacuum lifters wherein the seal on such may be closed cell neoprene, but fail to disclose a closed cell extruded seal made with a core structure surrounded by a skin created by curing the elastomer in a specific manner, and wherein both of the skin and core structure are liquid and petrochemical resistant. 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675